Citation Nr: 0119147	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of status post fracture of the left ankle, 
currently rated as noncompensably disabling.

2.  Evaluation of status post fracture of the fifth toe, left 
foot, currently rated as noncompensably disabling.

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant has documented active duty from September 1993 
to December 1998, with a previous period of active duty 
indicated.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the North Little Rock, Arkansas, RO.

After the May 1999 rating decision on appeal was promulgated, 
the appellant submitted additional claims for service 
connection for: grade 1 retrolisthesis of L5 upon S1; a right 
lung perihilar infiltrate with small infiltrate in the 
superior segment; a right knee injury; a right upper arm 
injury; a right thumb injury; removal of a nevus on the left 
thigh; removal of a nevus on the neck; and hearing loss 
disability.  The RO has not yet issued a rating decision on 
these claims, therefore the Board refers the issue to the RO 
to take appropriate action.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  The Board 
notes that the appellant failed to report for all 
compensation and pension examinations scheduled on July 21, 
1999 with regard to these claims.  In a letter received on 
July 30, 1999, he notified the RO of a temporary address in 
Arkansas and requested scheduling of any compensation and 
pension examinations there.  In November 1999, he notified 
the RO that the address was permanent.



FINDINGS OF FACT

1.  Status post fracture of the left ankle is currently 
manifested by no more than very slight limitation of motion.

2.  Status post fracture of the fifth toe, left foot is 
currently objectively manifested by no more than some pain 
when pressure is exerted on the left foot.

3.  Service connected status post fracture of the left ankle 
and status post fracture of the fifth toe, left foot does not 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status post 
fracture of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5299-5271 (2000).

2.  The criteria for a compensable evaluation for status post 
fracture of the fifth toe, left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5299-5283 (2000).

3.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1998, the appellant filed an original claim for 
service connection for residuals of a fractured left ankle.  
In a May 1999 rating decision, service connection for status 
post fracture of the left ankle was granted and assigned a 
noncompensable evaluation.  Service connection was also 
granted for status post fracture of the fifth toe, left foot, 
even though it had not been claimed.  This disability was 
assigned a noncompensable evaluation.  A compensable 
evaluation for multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324 (2000) was also 
denied.  This appeal stems from the appellant's disagreement 
with the assigned noncompensable evaluations.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for compensable ratings.  In both 
his claim and at the time of VA examination, the appellant 
has denied any post-service treatment, therefore the RO had 
no duty to obtain any additional records.  Service medical 
records were obtained and associated with the claims folder.  
VA examinations were conducted in April 1999 and a copy of 
the reports associated with the file.  The appellant 
withdrew his hearing request in May 2001.  There is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to 
this claim.  We have considered the representative's 
contention that the VA examinations were inadequate for 
rating purposes, however we do not agree.  Both a general 
medical and orthopedic examination was conducted, and the 
appellant's functional impairment as reported and as 
objectively observed was documented.  Range of motion was 
reported with consideration of functional impairment.  
Furthermore, the appellant filed his claim immediately after 
his recent separation from service.  The service medical 
records are available and constitute additional medical 
evidence of current disability.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
in this case the application of the VCAA which was passed 
during the pendency of the appeal, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claim.  The appellant and the representative were adequately 
informed of the deficiencies in the evidence by the RO the 
appellant has not identified any other competent outstanding 
evidence.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases such as this one, when an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that the disabilities 
addressed have not significantly changed and uniform 
evaluations are appropriate in this case. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating musculoskeletal disabilities.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant contends that he is entitled to compensable 
evaluations for his service connected disabilities.  He has 
stated that he has severe and tremendous pain that affected 
his walking and any activities.  As far as the fracture of 
his 5th toe, he had tremendous pain and was unable to wear 
shoes because of the pain.

Service medical records documented a normal condition of the 
feet and lower extremities in a June 1982 enlistment 
examination.  The appellant denied any bone, joint or other 
deformity.  His feet and lower extremities were normal on 
examination in November 1986 and January 1991.  

In January 1992, the appellant hit his toe on a door facing 
which resulted in immediate pain and swelling.  X-ray 
examination revealed a nondisplaced fracture at the base of 
the proximal phalanx of the 5th toe.  The remaining bones of 
the foot were normal.  A buddy splint was applied.  X-ray 
examination in February 1992 revealed a chip fracture of the 
5th toe of the left foot in good position.  The fracture line 
extended into the joint surface.

On examination in November 1992, no abnormalities of the feet 
or lower extremities were identified.  The appellant reported 
a history of a broken bone.  The physician noted the fracture 
of the 5th digit of the left toe, and indicated there were no 
sequelae, that it was well healed and nonsymptomatic.  In a 
physical profile completed in October 1994, it was indicated 
that the appellant did not have any disqualifying physical 
defects.  He had the physical stamina to endure long periods 
of standing and was qualified for special duty.  At the time 
of a psychiatric hospitalization in September 1997, his 
physical examination was normal.  At the time of a 
hospitalization in April 1998 for detoxification, his 
physical examination documented no edema in the extremities.  
His gait was within normal limits.

In November 1998 he fractured the lateral malleolus of his 
left ankle.  The ankle was placed in a splint.  There were 
good active movements of the toes.

VA examinations were conducted in April 1999.  On general 
medical examination he reported that his only problem stemmed 
from the broken left ankle.  There was some pain when 
pressure was exerted on the left foot.  He could not evert 
the left foot.  On orthopedic examination, the appellant 
reported that he was discharged immediately after the cast on 
his ankle was removed.  He could not run anymore.  He 
reported pain, weakness, stiffness, swelling and instability.  
He denied heat, redness, giving way, locking, fatigability 
and lack of endurance.  He had no post-service treatment.  
Periods of flare-ups were precipitated by excessive walking 
or standing and were alleviated by rest.  This resulted in a 
10 percent additional functional impairment.  He did not use 
crutches, braces, a cane or corrective shoes.  He worked at a 
plant and was an electrical engineer assistant.  His ankle 
did not interfere with his work very much.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  His gait was good with a 
very slight limp.  Range of motion was reported to stop where 
pain began.  Dorsiflexion was to 18 degrees on the left, and 
to 20 degrees on the right.  Plantar flexion was to 42 
degrees on the left, and to 45 degrees on the right.  The 
diagnosis was post fracture arthralgia of the left ankle with 
no loss of function due to pain.  There was no degenerative 
joint disease on X-ray examination.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left ankle.

The left ankle disability had been evaluated by analogy to 
limited motion in the ankle.  In the absence of evidence of 
ankylosis or malunion of the joint, no other diagnostic code 
is applicable.  Marked limited motion of the ankle is 
assigned a 20 percent evaluation.  Moderate limited motion of 
the ankle is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5271 (2000).

The preponderance of the evidence is against a higher 
evaluation.  Competent objective evidence revealed that there 
is only very slight limitation of motion due to the service 
connected injury to the left ankle.  Thus, a compensable 
evaluation is not warranted.  We have considered whether 
there is functional limitation that would approximate 
moderate limited motion, and note that the appellant has 
reported pain, weakness, stiffness, swelling and instability.  
However, range of motion was reported from the point where 
pain began, therefore the functional impairment imposed by 
pain was taken into consideration and resulted in only very 
slight limitation of motion.  There was no objective evidence 
of painful motion up to that point and neither was there 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  Therefore, the objective medical evidence does not 
support a finding of moderate limited motion in the left 
ankle.  

We have considered the appellant's contentions that he has 
severe and tremendous pain that affects walking and other 
activities.  The VA examiner observed a very slight limp.  
The appellant's lay testimony is competent only when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant is competent to state that his condition causes 
tremendous pain.  However, the training and experience of the 
medical personnel makes their findings more probative as to 
the extent of the disability.  The Board assigns more 
probative value to the objective observations of trained 
medical personnel when compared to the subjective reports of 
interested parties.  The VA examiner has reported a very 
slight limp.  Tremendous or severe pain was not objectively 
observed, rather the VA physician reported no loss of motion 
due to pain.  Furthermore, the appellant has had no treatment 
and indicated the ankle did not interfere with his work very 
much.  The objective evidence establishes that there is no 
moderate limited motion in the left ankle either actually or 
functionally.  Therefore, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved. 


Left toe.

The residuals of a left 5th toe fracture have been evaluated 
by analogy to malunion of or nonunion of tarsal or metatarsal 
bones.  Severe malunion of or nonunion of tarsal or 
metatarsal bones is assigned a 30 percent evaluation.  
Moderately severe malunion of or nonunion of tarsal or 
metatarsal bones is assigned a 20 percent evaluation.  
Moderate malunion of or nonunion of tarsal or metatarsal 
bones is assigned a 10 percent evaluation.  With actual loss 
of use of the foot, rate as 40 percent.  38 C.F.R. § 4.71a; 
Diagnostic Code 5299-5283 (2000).

The Board has also considered whether rating by analogy to a 
foot injury would afford the appellant a higher evaluation.  
Severe foot injuries are assigned a 30 percent evaluation.  
Moderately severe foot injuries are assigned a 20 percent 
evaluation.  Moderate foot injuries are assigned a 10 percent 
evaluation.  With actual loss of use of the foot, rate as 40 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5299-5294 
(2000).

The preponderance of the evidence is against a compensable 
evaluation for residuals of a fracture to the left 5th toe as 
neither moderate malunion of the bones or a moderate foot 
injury has been shown.  The only foot abnormality noted on 
examination was some pain when pressure was exerted on the 
foot.  This objective finding alone is insufficient to 
demonstrate moderate malunion of the bones or a moderate foot 
injury.  

We have considered the appellant's contentions that he has 
tremendous pain as a result of his left 5th toe fracture and 
that he was unable to wear shoes because of the pain.  
Although the appellant is competent as a lay person to report 
pain, we do not find his assertions credible in light of all 
of the evidence.  Service medical records revealed that the 
toe fracture occurred in January 1992.  X-ray examination in 
February 1992 revealed the fracture to be in good alignment.  
On examination in November 1992, no abnormalities of the feet 
were identified.  The physician noted the toe fracture and 
specifically indicated that it was well healed and 
nonsymptomatic.  In a physical profile completed in October 
1994, it was indicated that the appellant had the physical 
stamina to endure long periods of standing and was qualified 
for special duty.  In subsequent hospitalizations, no foot 
abnormality was noted and in April 1998, his gait was within 
normal limits.  We further note that the appellant never 
claimed service connection for his toe or foot, has neither 
sought nor received treatment for his toe or foot, and when 
examined by two different VA physicians, he did not report 
any toe or foot disability.  We find that this evidence is 
more probative of the actual level of disability associated 
with the toe fracture when compared to statements made after 
he was denied a compensable evaluation.  Although the 
appellant has reported tremendous pain, there is no competent 
objective evidence that this pain limits function to the 
point that it functionally approximates moderate malunion of 
the bones or a moderate foot injury.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Compensable evaluation for multiple noncompensable 
disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2000).  
In the present case, service connection is in effect, with 
noncompensable evaluations assigned, for status post fracture 
of the left ankle and status post fracture of the 5th toe of 
the left foot.

When examined by VA in April 1999, the appellant reported 
that his ankle disability did not interfere very much with 
his work as an assistant electrical engineer.  He has 
asserted that he could not run and that was a hindrance.  The 
appellant made no complaints referable to his fractured toe 
on VA examination.  Other than these statements, there is no 
objective evidence that either or both disabilities clearly 
interfere with normal employability.  There is no objective 
evidence that running was necessary to his normal 
employability as an assistant electrical engineer.  
Furthermore, the VA physician found that there was no loss of 
function in the left ankle.  We conclude that if there is no 
loss of function in the left ankle or foot, there can be no 
interference with normal employability.  Certainly, based on 
the appellant's assertions that his service connected 
disabilities did not interfere very much with his work, we 
cannot conclude that the same disabilities clearly interfere 
with normal employability.

Overall, in the absence of any evidence suggesting that the 
appellant's noncompensable service-connected disabilities 
clearly interfere with normal employability, the Board 
concludes that the criteria for entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 have not been met, and 
the claim for that benefit must be denied.

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case expressly considered this regulation, 
however having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The Board finds that the 
schedular criteria and currently assigned noncompensable 
evaluations for status post fracture of the left ankle and 
5th toe of the left foot are adequate and that the appellant 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Marked inference with 
employment or frequent periods of hospitalization have not 
been shown, rather the appellant has stated that his left 
ankle disability did not interfere much with work and he has 
received no post-service treatment for either disability.


ORDER

A compensable evaluation for status post fracture of the left 
ankle is denied.  A compensable evaluation for status post 
fracture of the fifth toe, left foot is denied.  A 
compensable evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



